Case: 20-10538     Document: 00515801035         Page: 1     Date Filed: 03/30/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   March 30, 2021
                                  No. 20-10538
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Clarence Burton Price,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-305-2


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Raising two arguments, Clarence Burton Price appeals the sentence
   imposed following his guilty plea to conspiracy to possess gamma
   hydroxybutyric acid with intent to distribute. First, Price argues that the
   district court clearly erred in determining the drug quantity attributable to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10538      Document: 00515801035           Page: 2    Date Filed: 03/30/2021




                                     No. 20-10538


   him. The district court’s drug quantity determination is plausible in light of
   the record as a whole. See United States v. Dinh, 920 F.3d 307, 310 (5th Cir.
   2019). Even if we assume for the sake of argument that Price has presented
   another permissible view of the facts, the determination is not clearly
   erroneous. See United States v. Harris, 740 F.3d 956, 967 (5th Cir. 2014).
          Price next argues that the district court imposed a substantively
   unreasonable sentence. We review sentences for substantive reasonableness
   under an abuse of discretion standard. See United States v. Rodriguez, 523
   F.3d 519, 525 (5th Cir. 2008). Price’s sentence, which is at the bottom of the
   applicable guidelines range, is presumed reasonable on appeal. See United
   States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009). His disagreement with the
   propriety of his sentence and the district court’s weighing of the 18 U.S.C.
   § 3553(a) factors, including the mitigating factors he presented, is insufficient
   to rebut the presumption. See Rodriguez, 523 F.3d at 526; see also United
   States v. Rodriguez-Bernal, 783 F.3d 1002, 1008 (5th Cir. 2015).
          AFFIRMED.




                                          2